 



Exhibit 10.24.9
EARLY RATE LOCK AGREEMENT
     This Early Rate Lock Agreement is made as of October 5, 2005 by and between
Ashford Hospitality Limited Partnership and Ashford Hospitality Trust, Inc.
(collectively, “Borrower”), and Merrill Lynch Mortgage Lending, Inc.,
individually and as agent for its affiliates (“ML”).

1.   Borrower has executed and delivered to ML a Commitment Letter dated
October 5, 2005 (the “Commitment Letter”) for additional mortgage debt in the
approximate principal amount of up to $210,800,000 (the “Specified Principal
Amount”) with regard to financing certain properties identified on Exhibit A to
the Commitment Letter (the “Property”). All terms used herein but not defined
herein shall have the meanings ascribed thereto in the Commitment Letter.   2.  
Borrower has requested that, as an accommodation to Borrower, and at Borrower’s
sole risk, cost and expense, ML lock in advance the interest rate for the
Specified Principal Amount (the “Rate Lock”), in connection with ML’s issuance
of the Commitment Letter, notwithstanding that all of the conditions necessary
to fund the Loan as set forth therein have not yet been fulfilled and satisfied
by Borrower. In addition, ML has agreed to extend the term on approximately
$83,825,000 (the “Extended Amount”) of the Prior Financing (as defined in the
Commitment Letter) from July 1, 2015 to February 1, 2016, it being understood
and agreed that ML shall incur certain breakage costs and expenses in connection
therewith and that Borrower will be responsible for the payment of all such
costs and expenses, as well as for the higher yield on longer term debt
instruments. Borrower acknowledges that ML has not completed its due diligence
review, except as otherwise set forth in the Commitment Letter.   3.   Neither
this Agreement nor any Confirmation (as hereinafter defined) shall constitute a
commitment to lend, either express or implied. ML’s commitment to make the Loan
is documented in the Commitment Letter.   4.   Borrower shall be permitted to
enter into the Rate Lock transaction (the “Transaction”) with regard to the
requested Specified Principal Amount subject to the terms of this Agreement.
Such Transaction shall be evidenced by a confirmation in the form attached
hereto and made a part hereof as Exhibit A (the “Confirmation”) setting forth,
among other things, the “Fixed Rate” on the Specified Principal Amount and on
each Loan, the “Specified Principal Amount”, the “Initial Rate Lock Deposit”,
the “Breakage Multiplier”, the “Base Swap Rate Index”, the “Base Swap Rate”, the
“Margin Threshold”, the “Initial CMBS Spread Index”, the “CMBS Spread Index”,
the “Fixed Rate Period” of the Transaction, the Fixed Rate on the Extended
Amount, and the Extended Amount Per Diem.   5.   In order to effect the
Transaction, ML may or may not enter into certain hedging arrangements and/or a
series of combined or offsetting transactions in its sole and absolute
discretion through the purchase or sale of United States Treasury notes, swap
contracts, or any other instruments deemed necessary or appropriate, any of
which may be with an affiliate of ML (collectively, “Hedging Arrangements”).
Notwithstanding the

 



--------------------------------------------------------------------------------



 



    terms hereof, ML will not be required to Rate Lock on any day or at any time
at which, in ML’s sole and absolute judgment, there is not an orderly market.  
6.   Borrower understands and agrees that ML is under no obligation to give, and
will not give, Borrower the benefit of any decline in interest rates subsequent
to ML’s locking of the interest rate hereunder.   7.   In consideration for ML
agreeing to the early interest rate lock and the extension of the maturity dates
on the Extended Loans, Borrower has agreed to deposit with ML an Initial Rate
Lock Deposit which shall be held by ML in accordance with the terms of this
Agreement. The interest rate on the Specified Principal Amount will be the Fixed
Rate as set forth on the Confirmation, which will be calculated pursuant to the
Commitment Letter. With respect to any loans currently secured by the Remaining
CNL Pools (as defined in the Commitment) that ML elects to increase in
accordance with the Commitment, the amended and restated Loans will have an
interest rate equal to the weighted average of the existing interest rates on
the principal balances of such loans prior to being increased and the Interest
Rate locked in accordance herewith on the applicable portion of the Specified
Principal Amount, subject to adjustment as set forth herein and as otherwise
discussed by the parties. In addition, the Interest Rate on the Extended Loans
(as defined in the Commitment) shall be increased in order to compensate ML for
all breakage and other costs incurred by ML in connection with the extension of
the term on the Extended Loans, as set forth in the Commitment (unless Borrower
elects to reimburse ML for such costs in cash at closing) as well as for the
higher yield on longer term debt instruments. The second page of the
Confirmation sets forth the Fixed Rates on each of the Loans expected to be
funded pursuant to the Commitment Letter. ML reserves the right to re-allocate
coupon and principal among the Loans, it being understood and agreed that ML
intends to re-allocate coupon from Loan 1 to Loans 2, 3 and 7, as set forth on
the Confirmation. If at any time during the Fixed Rate Period, (i) the number of
basis points by which the Base Swap Rate Index decreases from the Base Swap Rate
exceeds (ii) the Margin Threshold, the Borrower shall be required, no later than
10:00 am (New York City time) on the business day following notice thereof (the
“Losses Payment Date”) to deposit additional funds with ML by wire transfer an
amount sufficient to bring the cumulative Rate Lock Deposits to an amount equal
to the Initial Rate Lock Deposit plus the current value of the sum of the
Principal Losses (as hereinafter defined) plus Per Diem Carrying Costs (as
hereinafter defined). In addition, if at any time during the Fixed Rate Period,
the accrued Per Diem Carrying Costs (as hereinafter defined) are greater than
one-half of one (1) percent of the Specified Principal Amount then the Borrower
shall be required, no later than 10:00 am (New York City time) on the business
day following notice thereof (the “Losses Payment Date”) to deposit additional
funds with ML by wire transfer an amount sufficient to bring the cumulative Rate
Lock Deposits to an amount equal to the Initial Rate Lock Deposit plus the
current value of the sum of the Principal Losses (as hereinafter defined) plus
Per Diem Carrying Costs (as hereinafter defined). Borrower acknowledges and
agrees that ML may require one or more additional Rate Lock Deposits at any time
during the Fixed Rate Period as provided above. If Borrower fails to post
required additional Rate Lock Deposits with ML by any Losses Payment Date, ML
may, in its sole discretion, declare a default hereunder, in which event (i) the
interest rate for the Specified Principal Amount will no longer be fixed at the
Fixed Rate, (ii) ML may unwind the Hedging Arrangements, and (iii)

 



--------------------------------------------------------------------------------



 



    ML’s only obligation hereunder to Borrower shall be to return all Rate Lock
Deposits less any Breakage Costs (as hereinafter defined). Borrower shall
promptly upon demand remit to ML the amount of any Breakage Costs (as
hereinafter defined) in excess of the Rate Lock Deposits. Borrower hereby
pledges all Rate Lock Deposits to ML as security for the obligations of Borrower
hereunder. Borrower agrees to act and negotiate in good faith to consummate the
closing of the Loan during and after the Fixed Rate Period, including, without
limitation, (a) providing to ML, promptly upon request therefor, all due
diligence materials reasonably requested by ML and (b) executing final loan
documents and other agreements satisfactory to ML.   8.   Upon the closing of
the Loan, Borrower shall pay ML Per Diem Carrying Costs and the Extended Amount
Per Diem from the date hereof through the date of closing. In the event that the
Loan amount is less than the Specified Principal Amount or the Loan fails to
close for any reason, other than by Borrower default, and in any case, the
Transaction is terminated by ML in its sole discretion, ML shall return the
balance, if any, of all Rate Lock Deposits less Breakage Costs (as hereinafter
defined). “Breakage Costs” shall be equal to the sum of all Principal Losses (as
defined herein), Per Diem Carrying Costs (as defined herein), damages, losses,
liabilities, legal fees, costs, and other fees and expenses, plus any breakage
costs and expenses and all other costs and expenses incurred by ML in connection
with the extension of the term on approximately the Extended Amount of the Prior
Financing (as defined in the Commitment Letter) from July 1, 2015 to February 1,
2016. Per Diem Carrying Costs will be calculated as the amount equal to the
product of (i) the Per Diem Charge (as set forth on the Confirmation) multiplied
by (ii) the number of days, commencing on and including the date hereof through
and including the date of closing or the date the Transaction is otherwise
terminated. Borrower acknowledges and agrees that it shall be liable for, and
fully responsible to pay ML, all Breakage Costs. If, upon the termination of the
Transaction, the Rate Lock Deposit is not sufficient to cover the Breakage
Costs, Borrower agrees to pay to ML such deficiency immediately upon demand.
Borrower further agrees that any loan expense deposit, application fee and/or
commitment fee or any loan commitment which may be issued may, at ML’s option,
be applied to the payment of Breakage Costs. Notwithstanding anything to the
contrary contained in the Commitment Letter, in no event shall the Initial
Deposit (as defined in the Commitment Letter), application fee or commitment fee
be returned to Borrower until all Breakage Costs have been paid in full.
Principal Losses will be calculated as the amount equal to the sum of (A) the
product of (i) the Breakage Multiplier multiplied by the (ii) the number of
basis points by which the Base Swap Rate Index decreases from the Base Swap
Rate, plus (B) the product of (i) Breakage Multiplier multiplied by (ii) the
number of basis points by which the CMBS Spread Index decreases from the Initial
CMBS Spread Index. In the event the Loan closes, but the principal amount of the
Loan at closing is less than the Specified Principal Amount, Borrower will be
required to pay the Pro-Rata amount of the Breakage Costs represented by the
amount by which the Specified Principal Amount exceeds the principal amount of
the Loan at closing.   9.   Borrower agrees that if the Loan does not close
during the Fixed Rate Period, ML has the option to extend the terms of this
Agreement and require Borrower to execute an acknowledgement of such extension
and pay the applicable extension fees (the “Extension Acknowledgement”). In
addition, if Loan 1 closes and funds on or before

 



--------------------------------------------------------------------------------



 



    October 12, 2005, then Borrower shall have the option of extending this
Agreement through December 15, 2005. This Agreement shall govern until any such
Extension Acknowledgement is executed. In the event of any extension beyond the
Fixed Rate Period, in addition to all other sums due in connection herewith,
Borrower agrees to pay to ML Per Diem Carrying Costs and the Extended Amount Per
Diem through the date of closing.   10.   Borrower agrees that in the event
Borrower willfully fails or refuses to close the Loan in connection with its
acquisition of the Property, fails to act and negotiate in good faith to
consummate the closing of the Loan during the Fixed Rate Period as set forth in
Paragraph 7 hereof, or otherwise defaults under this Agreement or the Commitment
Letter, the entire Rate Lock Deposit shall become non-refundable, be deemed
immediately earned and be retained by ML. In such event, Borrower shall be and
remain liable for all Breakage Costs, and if the Rate Lock Deposit is not
sufficient to cover the Breakage Costs, Borrower agrees to pay to ML such
deficiency immediately upon demand. Borrower shall not be entitled to any hedge
gains realized by ML under any circumstance, except in the event that the Loans
do not close solely as a result of a wilful event of default by ML hereunder in
which case Borrower shall be entitled to any actual gains realized by ML after
deduction for any fees, costs and expenses incurred by ML.   11.   Borrower
agrees to indemnify, defend and hold ML harmless from and against all costs,
fees and expenses (including attorneys’ fees and disbursements) incurred by ML
pursuant to this Agreement and/or the rate lock Transaction.   12.   In the
event that a default of Borrower or any affiliate thereof shall occur under the
Commitment Letter or this Agreement (including, without limitation, the
commencement of a case under the U.S. Bankruptcy Code or other creditor
protection action or proceeding by or with respect to Borrower), ML may, at its
option, terminate the Transaction upon written notice to Borrower. In such
event, Borrower shall be and remain liable for all Breakage Costs and any other
amounts as otherwise provided in this Agreement.   13.   This Agreement
represents the entire agreement and understanding of the parties with respect to
its subject matter and supersedes all oral communications and prior writings. No
amendment, modification or waiver under this Agreement shall be effective unless
in writing signed by the parties hereto. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. Each Borrower
shall be jointly and severally liable hereunder.   14.   Simultaneously with the
locking of the rate on the Specified Principal Amount, ML shall extend the
Extended Amount of the Prior Financing Loans such that Prior Financing Loans in
the amount of the Extended Amount shall have a maturity date of February 1,
2016, as described in paragraph 7 above. The new Interest Rate on the Extended
Amount shall be as set forth in the Confirmation, provided that ML reserves the
right to re-allocate coupon among the Loans. In addition to any other amounts
payable by Borrower hereunder, Borrower shall pay to ML, upon closing of all of
the Loans, all additional accrued interest on the Extended Amount from the date
of the Rate Lock through and

 



--------------------------------------------------------------------------------



 



    including the closing date (“Extended Amount Per Diem”). If the new Loans do
not close for any reason, then Borrower promptly upon the request of ML deliver
all required loan documentation to amend the Prior Financing documentation to
reflect the revised interest rate and term on the Extended Amount and pay the
Extended Amount Per Diem through the date of such amendment. The Confirmation
sets forth the locked rates on the Loans, it being understood that these rates
assume that the Extended Amount Per Diem is paid in cash. ML reserves the right
to re-allocate coupon and principal among the Loans.

     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first above written.

                  BORROWER
 
                Ashford Hospitality Limited Partnerhip
 
                By:   Ashford OP General Partner LLC
 
           
 
      By:   /S/ DAVID A. BROOKS
 
          Name: David A. Brooks
 
          Title: Chief Legal Officer
 
                ASHFORD HOSPITALITY TRUST, INC.
 
                By:   /S/ DAVID A. BROOKS     Name: David A. Brooks     Title:
Chief Legal Officer
 
                MERRILL LYNCH
 
                Merrill Lynch Mortgage Lending, Inc.
 
                By:   /S/ ROBERT J. SPINNA, JR.         Name: Robert J. Spinna,
Jr.         Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE A
CONFIRMATION dated October 6, 2005 between Merrill Lynch Mortgage Lending, Inc.
(“Merrill Lynch”), and Ashford Hospitality Trust, Inc. and Ashford Hospitality
Limited Partnerhip (collectively, the “Borrower”).
     This Confirmation is entered into between Merrill Lynch and Borrower
pursuant to that certain Early Rate Lock Agreement dated as of the date hereof
(the “Early Rate Lock Agreement”) and is the “Confirmation” referred to in the
Early Rate Lock Agreement and is intended to confirm the terms of a Rate Lock.
Capitalized terms used herein shall have the meanings set forth in the Early
Rate Lock Agreement.
The terms of the Transaction are hereby confirmed as follows:

         
1.
  Transaction Type:   Early Interest Rate Lock/Extension of Term on Existing
Debt.
 
       
2.
  Initial Rate Lock Deposit:   $4,216,000 payable by Borrower to Merrill Lynch
(as such amount may be increased from time to time per paragraph 7 of the Early
Rate Lock Agreement, the “Rate Lock Deposit”).
 
       
3.
  Lock Date:   October 6, 2005.
 
       
4.
  Fixed Rate:   5.5341% per annum.
 
       
5.
  Specified Principal Amount:   $210,800,000
 
       
6.
  Fixed Rate Period:   From the date hereof to and including October 12, 2005 (7
days)
 
       
7.
  Breakage Multiplier:   $165,228
 
       
8.
  Per Diem Charge:   $9,313
 
       
9.
  Base Swap Rate Index:   Mid-Market 10-Year Swap Rate as referenced on
Bloomberg, Page SSRC7 (or
 
      its successor).
 
       
10.
  Base Swap Rate:   4.8045%
 
       
11.
  Margin Threshold:   12.76 basis points
 
       
12.
  CMBS Spread Index:   Lehman LEH InvG 8.5+ Index, as referenced on Bloomberg,
 
  Page “LEHM.”    
 
       
13.
  Initial CMBS Spread Index:   41.2 basis points
 
       
14.
  Extended Amount:   $83,825,000
 
       
15.
  New Fixed Rate on    
 
  Extended Amount:   5.3367%

A-1



--------------------------------------------------------------------------------



 



         
16.
  Extended Amount Per Diem:   $44.68

Interest Rates on Loans with 7/1/2015 maturity dates

         
Fixed Rate on Loan 1 ($160,490,000 – not extended):
    5.2175 %
 
       
Fixed Rate on Loan 6 ($31,995,000 – not extended):
    5.3175 %

Interest Rates on Loans with 2/1/2016 maturity dates*

         
Fixed Rate on Loan 2 ($115,645,000):
    5.5306 %
 
       
Fixed Rate on Loan 3 ($95,905,000):
    5.5306 %
 
       
Fixed Rate on Loan 7 ($83,075,000):
    5.5306 %

 

*   These rates assume that the Extended Amount Per Diem is paid in cash. Also,
ML reserves the right to re-allocate coupon among the Loans.

A-2